UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6785


JOHN ROBERT DEMOS, JR.,

                Petitioner - Appellant,

          v.

USA; PRESIDENT OF THE UNITED STATES OF AMERICA; WASHINGTON
STATE   ATTORNEY  GENERAL;  DIRECTOR   OF   IMMIGRATION  AND
NATURALIZATION;   HOMELAND  SECURITY,   DEPARTMENT   OF;  US
SECRETARY FOR THE DEPARTMENT OF THE INTERIOR; US ASSISTANT
SECRETARY FOR PUBLIC LAND MANAGEMENT; COMMISSIONER OF INDIAN
AFFAIRS; WARDEN OF STAFFORD CREEK CORRECTIONAL CENTER;
GOVERNOR OF THE STATE OF WASHINGTON; SUPERINTENDENT OF
STAFFORD CREEK,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:10-cv-00892-HMH)


Submitted:   August 17, 2010                 Decided:   October 28, 2010


Before KING, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Robert Demos, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Robert Demos, Jr., seeks to appeal the district

court’s    order    denying      relief   on     his    28    U.S.C.     § 2254    (2006)

petition.       The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2010).     The magistrate judge recommended that relief be denied

and advised Demos that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing     of    specific         objections      to    a

magistrate       judge’s     recommendation        is    necessary        to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been     warned       of        the    consequences        of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                            Demos

has     waived    appellate      review     by    failing          to   file     specific

objections after receiving proper notice.                     Accordingly, we deny

the motion for a certificate of appealability and dismiss the

appeal.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented        in   the     materials

before    the    court     and   argument      would    not    aid      the    decisional

process.

                                                                                DISMISSED

                                          2